Title: To George Washington from Johann Eckstein, 28 May 1793
From: Eckstein, Johann
To: Washington, George



Sir,
Potsdam [Prussia] 28th May, 1793.

You will please to excuse the freedom I take in addressing to you a few lines. I beg leave to make known to you that I am now at Potsdam as carver and portrait painter to the king of Prussia, and as I wish to remove myself with my wife and family to America, I am not without hopes of meeting with encouragement in that country, in my profession, under your patronage.

As the expences of travelling, and making a voyage to America are great, I should be extremely happy would your excellency be so kind as to pay my passage to Philadelphia, where I mean to spend the remainder of my days, provided I could meet your approbation. I have a son that understands architecture and Surveying to the greatest degree of perfection. I should be very happy to be enabled to get to America, that the public might have an opportunity of witnessing my ingenuity, in the line of carver and portrait painter. I therefore earnestly beg your excellency would consider my situation, and assist me in paying my passage to Philadelphia. A Letter directed to Mess. Robrahn and Hildebrandt in Hamburgh would Soon reach me. I Subscribe myself—&c.

John Eckstein

